NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        DEC 22 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 15-55185

               Plaintiff-Appellee,                D.C. No. 2:14-cv-03884-DDP-E

   v.
                                                  MEMORANDUM*
 IVAN M. FORBES; ELKE J. FORBES,

               Defendants-Appellants.

                     Appeal from the United States District Court
                        for the Central District of California
                     Dean D. Pregerson, District Judge, Presiding

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Ivan M. Forbes and Elke J. Forbes appeal pro se from the district court’s

default judgment in the government’s action seeking to reduce to judgment federal

income tax assessments. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion the district court’s decision to enter a default judgment,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Speiser, Krause & Madole P.C. v. Ortiz, 271 F.3d 884, 886 (9th Cir. 2001), and we

affirm.

      The district court did not abuse its discretion in granting the government’s

motion for default judgment because the possibility of prejudice to the

government, merit of the government’s substantive claim, sufficiency of the

complaint, unlikely possibility of a dispute concerning material facts, and fact that

the default was not due to excusable neglect outweighed the amount of money at

stake and the policy favoring decisions on the merits. See Eitel v. McCool, 782

F.2d 1470, 1471-72 (9th Cir. 1986) (setting forth factors to consider in determining

whether to enter default judgment). We reject as meritless the Forbes’ contentions

that the district court lacked jurisdiction, the government lacked authority to bring

the action, and the district court judge or the government committed misconduct.

      The government’s September 10, 2015 motion for sanctions in the amount

of $8,000 is granted in part. Because “the result of [the] appeal is obvious and the

arguments of error are wholly without merit,” we order the Forbeses to pay the

government’s just damages and single or double costs. See 28 U.S.C. § 1912; Fed.

R. App. P. 38; Grimes v. Comm’r, 806 F.2d 1451, 1454 (9th Cir. 1986). But we

refer the determination of an appropriate amount of just damages and costs to the

                                          2                                    15-55185
Appellate Commissioner, who shall have the authority to enter an order awarding

just damages and costs to the government. See 9th Cir. R. 39-1.9.

      AFFIRMED.




                                        3                                 15-55185